                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

LONNIE J. WALKER,
a/k/a NAIYM SHAHAAB TALIB,
DC# 080322,

      Plaintiff,

v.                                           CASE NO. 5:18cv241-MCR/MJF

FLORIDA DEPARTMENT OF
CORRECTIONS,

          Defendant.
_______________________________/

                                  ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated August 12, 2019. ECF No. 16. Plaintiff was mailed a copy

of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing any timely objections to the Recommendation, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 16, is

ADOPTED and incorporated by reference in this Order.

                                  Page 1 of 2
      2. This action is DISMISSED under Rule 25(a)(1) of the Federal Rules of

Civil Procedure.

      3. The Clerk of Court is directed to enter judgment accordingly and to close

this case.

      DONE AND ORDERED this 19th day of September 2019.




                                      s/ M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
